DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35,37,38,44,45 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 47-50 the dependency of the claim is unclear to the Examiner. 
Regarding claim 35, it is unclear to the Examiner if  “an electrical connector” is the same “electrical connector” of claim 31?
Claim 37 recites the limitations "the inner surfaces" in line 1 and “the outer surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 38 recites the limitations " the length” in line 1 and “the same” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 44 recites the limitations "the end" in line 4, “the side” in line 5 and  “to the to the” is unclear to the Examiner. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-41,43 and 45-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimatsu et al. 6,773,283 (Yoshimatsu). Regarding claim 31, Yoshimatsu discloses an electrical coupling, the coupling comprising: an interposer 1 arranged to electrically connect an electrical connector 3 to an electrical circuit 2, the electrical connector 3 comprising a plurality of electrical contacts 5 and the electrical circuit 2 comprising a plurality of electrical conductors 2a, the interposer comprising a body 6 arranged to surround each electrical contact 5 at a portion of the body 6 proximate to the electrical conductors 2a, said body 6 comprising a plurality of ducts 7 each arranged around an electrical contact and configured to extend from the body along at least part of the length of each contact towards the electrical connector.
Regarding claim 32, the body and ducts are integral with each other.
Regarding claim 33, each electrical contact comprises a biasing 7c arrangement at a portion of the contact 7 proximate to the electrical conductors, arranged to bias a distal end of the contact against a respective electrical conductor. 
Regarding claim 34, the biasing arrangement is a spring arranged to bias a distal portion of the contact towards a respective conductor.

Regarding claim 36, the electrical contacts 5 and the ducts 7 have a complementary shape.
Regarding claim 37, the inner surfaces of the ducts are in contact with the outer surface of the contacts.
Regarding claim 38, as best understood, the length of each contact is longer than a distance measured between a portion of the electrical connector associated with a proximal portion of a respective contact and a surface of an electrical conductor associated with a distal portion of the same contact.
Regarding claim 39, the contacts are circular in cross- section and the ducts are arranged to surround each contact. 
Regarding claim 40, the interposer includes an electrically insulating material (col. 3, line 60).
Regarding claim 41, the interposer further comprises a peripheral wall surrounding and spaced from the ducts, said wall extending in a direction parallel with the ducts.
Regarding claim 43, further comprising a peripheral ring 10 arranged to surround a portion of the coupling adjacent to the peripheral wall, wherein the peripheral wall is integral with the body of the interposer.
Regarding claim 45, as best understood, further comprising an end cap 10 arranged to connect the end of the coupling and to define a cavity into which electrical conductors may extend.

Regarding claim 47, as best understood, the biasing arrangement is a spring arranged to bias a distal portion 7b of the contact towards a respective conductor.
Regarding claim 48, as best understood, a face of the body proximate to the electrical conductors comprises a convex profile corresponding to a predetermined curvature. 
Regarding claim 49, as best understood, the face of the body proximate to the electrical conductors further comprises a peripheral flange 9 extending from the body for attachment to a structure.
Regarding claim 50, as best understood, the flange and/or body are formed from a composite material.
Allowable Subject Matter
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; regarding claim 42,  wherein the peripheral wall is a ring surrounding the ducts and extending in a direction parallel with the ducts and further comprising a radial space between the ducts and the wall, said space arranged to receive a portion of the electrical connector; and wherein the electrical housing is a body which is arranged to receive the electrical connector at a first end and locate within the radial space at a second end, in combination with the other limitations of the base claim; and regarding claim 44, the coupling further comprises a seal layer provided with a plurality of apertures each aperture aligning with a respective contact and wherein the seal layer is located at a portion of the body proximate to the electrical conductors, wherein the end cap further comprises a seal layer arranged to abut with a side of an electrical conductor layer opposite to the to the side against which the contacts abut, in combination with the other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833